Citation Nr: 0521629	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  99-04 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent for the period 
from December 10, 1997 to September 12, 2004.

2.  Entitlement to an initial evaluation for PTSD in excess 
of 50 percent, effective September 13, 2004.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2003, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that during 
the period from December 10, 1997 to September 12, 2004, the 
veteran's PTSD did not result in such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking.  

3.  The competent medical evidence demonstrates that during 
the period beginning September 13, 2004, the veteran's PTSD 
has not resulted in such symptoms as suicidal ideation, 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous depression affecting the ability 
to function independently, appropriately and effectively; or 
impaired impulse control (such as unprovoked irritability 
with periods of violence).  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for PTSD in excess 
of 30 percent for the period from December 10, 1997 to 
September 12, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for an initial evaluation for PTSD in excess 
of 50 percent, effective September 13, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claim in the January 1999 rating decision on 
appeal, the June 1999 statement of the case, and various 
supplemental statements of the case (SSOCs), dated as 
recently as April 2005.  Additionally, the RO sent the 
veteran letters in November 2003 and August 2004 that 
explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence; listed the 
evidence; and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the April 2005 
SSOC included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service and post-service medical records.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  VA also 
conducted relevant VA medical examinations.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

The Board notes that when the veteran initiated his appeal of 
the issues before the Board, he was appealing the original 
assignment of a disability evaluation following an award of 
service connection.  Thus, the severity of this disability is 
to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under the provisions of the Rating Schedule, a 50 percent 
evaluation for PTSD is warranted by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411 (2004).

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.


Entitlement to an initial evaluation for PTSD in excess of 30 
percent
for the period from December 10, 1997 to September 12, 2004.

The report of an April 1998 VA examination provides that the 
veteran reported recently starting to have intrusive memories 
of Vietnam.  During the day, he had flashbacks.  The veteran 
became anxious when he heard loud noises, avoided crowds 
because he did not trust anyone, and felt that he was a 
loner.  Daily activities included playing his video machine, 
watching TV by himself and cleaning the house.  He had been 
unable to procure a job due to a previous conviction for 
selling illegal drugs.  His current, fifth, marriage began in 
August 1997.  The veteran had worked a variety of jobs, most 
of the time as a barber.  He said that he missed a lot of 
work due to an inability to stand for long periods of time.  

On mental status examination, the veteran was well oriented 
in three spheres, calm and friendly, cooperative, and 
adequately groomed.  Mood and affect were neither anxious nor 
depressed.  No hallucinations or delusions could be elicited.  
Speech was relevant, coherent and logical and the veteran 
displayed good insight and adequate judgment.  No cognitive 
impairment was noted.  

The Axis I diagnosis was PTSD, history of alcohol abuse, 
history of substance abuse, cocaine, in remission.  The Axis 
V Global Assessment of Functioning (GAF) score was 65/65.

Outpatient VA treatment reports show some treatment for PTSD 
in 1999.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation for PTSD in excess 
of 30 percent for the period from December 10, 1997 to 
September 12, 2004.

The record demonstrates that during this time the veteran's 
PTSD did not result in such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking.  Diagnostic Code 9411.  In April 
1998, a VA examiner described the veteran's PTSD as mild.  

In addition, the Board finds that the veteran's GAF scores 
fail to support an increased evaluation.  By definition, the 
GAF scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2004).

According to the GAF Scale, a score of between 61 and 70 
represents some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships (emphasis in 
original).  DSM-IV at 32; 38 C.F.R. § 4.125.  

Thus, the veteran's pertinent GAF scores (65/65) show that 
during this period his PTSD symptoms resulted in mild 
difficulty in social, occupational and school functioning.  

The Board recognizes the veteran's assertions as to the 
severity of his PTSD symptoms.  Lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as whether a disability satisfies diagnostic 
or evaluative criteria.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that his PTSD warrants 
an initial evaluation in excess of 30 percent for this 
period.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Entitlement to an initial evaluation for PTSD in excess of 
50 percent, effective September 13, 2004.

The report of a September 2004 VA examination provides that 
the veteran's symptoms included episodes of shortness of 
breath where he could not catch his breath.  He had a racing 
heart, felt like the walls were closing in on him, and felt 
panic.  These episodes appeared to be panic attacks and 
easily came on in closed spaces or around large numbers of 
people.  With regard to PTSD, he had great difficulty 
sleeping, with difficult sleep patterns due to pain in his 
neck and back, as well as frequent nightmares and flashbacks 
that he appeared to have from Vietnam.  The veteran had 
experienced very little remission of these symptoms over the 
past few years and they seemed to be getting worse in part 
because his wife was quite ill.  

The veteran reported that he was working temporary agency 
work for the past couple of years.  Prior to that he had been 
employed but felt that his employer had fired him for 
harassment and was pursuing that assertion through legal 
channels.  The veteran currently had difficulty staying at 
work in large part because he ended up having to take his 
wife to the emergency room for heart-related conditions.  He 
had an inability to sleep at night due to worries about her 
health, his own health worries, intrusive thoughts and 
nightmares, and this interfered with his ability to maintain 
regular employment.  

On mental status examination, the veteran's verbalizations 
were slow and evenly paced although he did appear to display 
visible anxiety when asked about wartime experiences.  Memory 
was excellent, he was oriented in three spheres and showed 
good insight into his problems.  His judgment appeared to be 
quite good and his mood was appropriate. There did not appear 
to be any impairment of thought process or communication, and 
he did not appear to have any delusions or hallucinations.  
He denied suicidal or homicidal thoughts and had no plans or 
intent in that area.  Personal hygiene was adequate.  The 
veteran did not exhibit any obsessive or ritualistic 
behavior.  Panic attacks were noted by history and the 
veteran's description.  The veteran did not appear to have 
impaired impulse control.  His treatment care was moderate to 
severe and did interfere with his ability to complete daytime 
activities, as he was extremely fatigued.  He appeared to be 
somewhat isolated and a loner.  

The examiner summarized that the veteran had recurrent dreams 
and had physiological activity on exposure to cues that 
resemble the stressful event, particularly when discussing 
it.  He tended to avoid places or people that aroused 
recollections.  He had feelings of detachment and diminished 
interest in participation in significant activities.  He had 
very few social activities.  He had increased arousal, which 
included startle response, difficulty concentrating and sleep 
disturbances that lasted more than one month.  It appeared to 
cause clinically significant distress in social and 
occupational areas of functioning.  

The Axis I diagnosis was PTSD, chronic and moderate.  The 
current GAF score was 55-60, based on some of the 
difficulties the veteran was having with relation to dreams, 
nightmares, anxiety, slight increase in PTSD symptoms, 
difficulty with employment, and his wife's apparently 
compromised health problems.  

The examiner noted that the veteran's PTSD appeared to be 
causing significant sleep disturbance, which weakened his 
strength and ability to handle the daily life stressors he 
was experiencing.  The result was a decrease in work 
efficiency when he was having intermittent periods of 
inability to perform occupational tasks.  He was able to 
manage self care and normal conversation, but did have daily 
difficulty getting enough sleep to follow through and 
maintain a good work schedule.  His adjustment to work was 
moderately impaired rather than mildly impaired.  Because 
this was a direct result of his increasing PTSD symptoms, he 
might warrant an increase in his 10 percent evaluation for 
PTSD.  The examiner again noted the veteran's increased 
nightmares and flashbacks and said that the resulting sleep 
problems had probably impaired his work performance and the 
possibility of keeping or maintaining full-time employment 
since he was recently fired for irritability and speaking out 
with his supervisors.  The veteran's PTSD appeared to be at a 
moderate level rather than a mild level at the present time.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation for PTSD in excess 
of 50 percent, effective September 13, 2004.  

The record demonstrates that the veteran's PTSD does not 
result in such symptoms as suicidal ideation, speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous depression affecting the ability to function 
independently, appropriately and effectively; or impaired 
impulse control (such as unprovoked irritability with periods 
of violence).  Diagnostic Code 9411.  

The Board also finds it significant that in summarizing the 
veteran's PTSD, the September 2004 examiner described it as 
moderate.  

In addition, the veteran's GAF scores also fail to support an 
evaluation in excess of 50 percent.  According to the GAF 
Scale, a score between 51 and 60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers) (emphasis in original).  
DSM-IV at 32; 38 C.F.R. § 4.125.

Thus, the veteran's pertinent GAF score (55-60) shows that 
during this period his PTSD symptoms primarily have resulted 
in moderate difficulty in social, occupational and school 
functioning.  Moreover, the examiner commented that this GAF 
score included consideration not only of the veteran's PTSD 
but also of his employment difficulties and his wife's health 
problems.  

The Board is aware of the September 2004 VA examiner's 
comments that the veteran's PTSD interfered with his 
sleeping, and thus his employment.  As noted, however, the 
same examiner also described the veteran's PTSD as moderate, 
and said that the veteran's adjustment to work was moderately 
impaired.  Further, there is no documentary evidence that 
because of his PTSD the veteran has been uniquely 
economically harmed beyond the degrees of disability 
anticipated by his current 50 percent evaluation.  There is 
no evidence in the claims file of particular circumstances 
that render impractical the application of the regular rating 
criteria to the veteran's PTSD, nor is there any indication 
that the veteran's PTSD has required any recent 
hospitalization.  38 C.F.R. § 3.321(b)(1) (2004).  He has 
submitted no employment or medical records showing that his 
PTSD interferes with employment to an extent not contemplated 
by his current 50 percent evaluation.  The veteran is 
employed through a temporary employment agency.

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.

The Board again recognizes the veteran's assertions as to the 
severity of his PTSD symptoms since September 13, 2004.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone, supra.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as whether a disability satisfies diagnostic or 
evaluative criteria.  Espiritu, supra.  As a result, his own 
assertions do not constitute competent medical evidence that 
his PTSD warrants an initial evaluation in excess of 50 
percent for this period.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.


ORDER

An initial evaluation for PTSD in excess of 30 percent for 
the period from December 10, 1997 to September 12, 2004, is 
denied.

An initial evaluation for PTSD in excess of 50 percent, 
effective September 13, 2004, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


